UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6437



GARDNER BRADLEY,

                Plaintiff - Appellant,

          v.


GENERAL COUNSEL, for Central Office, BOP; KIM WHITE, Regional
Director; JOE DRIVER, Warden; MR. HOWELL, Executive Staff of USP
McCreary, BOP,

                Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cv-00112-JPB-JSK)


Submitted:   May 22, 2008                     Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gardner Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gardner    Bradley    appeals      the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                       We

have     reviewed       the     record   and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Bradley v. Gen. Counsel, for Cent. Office, BOP, No. 3:07-

cv-00112-JPB-JSK (Mar. 14, 2008).              We deny Bradley’s motion for a

preliminary injunction and dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented       in   the

materials      before     the    court   and     argument    would    not   aid     the

decisional process.



                                                                            AFFIRMED




                                         - 2 -